Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 1 of 44 PageID: 258



   Gina M. Stanziale - ID #017201991
   METHFESSEL & WERBEL, ESQS.
   2025 Lincoln Highway, Suite 200
   PO Box 3012
   Edison, New Jersey 08818
   (732) 248-4200
   stanziale@methwerb.com
   Attorneys for Fitchburg Mutual Insurance Company and
   The Norfolk & Dedham Group
   Our File No. 89297 GMS

    DEZINE SIX, LLC T/A COSMO          SUPERIOR COURT OF NEW JERSEY
    BLEU                               LAW DIVISION: UNITED STATES
                                       DISTRICT - TRENTON
          Plaintiff,                   CIVIL ACTION NO.: 3:20-CV-07964

    V.
                                                   Civil Action
    FITCHBURG MUTUAL INSURANCE
    COMPANY AND THE NORFOLK &
    DEDHAM GROUP                          NOTICE OF MOTION TO DISMISS
                                       COMPLAINT FOR FAILURE TO STATE A
          Defendants.                   CLAIM UPON WHICH RELIEF CAN BE
                                         GRANTED PURSUANT TO F.R.C.P.
                                                    12(B)(6)




         PLEASE TAKE NOTICE that pursuant to F.R.C.P. 12(b)(6), the

   undersigned hereby applies for an Order dismissing the Complaint

   for failure to state a claim upon which relief can be granted.


                                      METHFESSEL & WERBEL, ESQS.
                                      Attorneys for Defendants



                                      By: ________________________
                                          Gina M. Stanziale, Esq.
   DATED: July 28, 2020
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 2 of 44 PageID: 259



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

    DEZINE SIX, LLC T/A COSMO          CIVIL ACTION NO.: 3:20-CV-
    BLEU                               07964

          Plaintiff,
                                             AFFIDAVIT OF GINA M.
    V.                                          STANZIALE, ESQ.

    FITCHBURG MUTUAL INSURANCE
    COMPANY AND THE NORFOLK &
    DEDHAM GROUP

          Defendants.




   I, Gina M. Stanziale, Esq., of full age, duly certify as

   follows:

         1.    I am an Attorney at Law in the State of New Jersey

   and a partner with the law firm of Methfessel & Werbel,

   attorneys for the defendants, Fitchburg Mutual Insurance

   Company and the Norfolk and Dedham Group.            In such capacity

   I am fully familiar with the facts of the within matter.

         2.    A   true   and   accurate   copy   of   the   Complaint   is

   attached hereto as Exhibit A.

         3.    A true and accurate copy of the insurance policy to

   which the Complaint refers is attached hereto as Exhibit B.

         4.    A   true   and   accurate   copy   of   Governor   Murphy’s

   Executive Order No. 104 to which the Complaint refers is

   attached hereto as Exhibit C.
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 3 of 44 PageID: 260



         5.    A true and accurate copy of the denial letter to

   which the Complaint refers is attached hereto as Exhibit D.

         6.    A true and accurate copy of Gregory Packaging, Inc.

   v. Travelers Prop. Cas. Co. of Am., No. 2:12-cv-04418 (WHW)

   (CLW), 2014 U.S. Dist. LEXIS 165232 (D.N.J. Nov. 25, 2014)

   is attached hereto as Exhibit E.

         I swear under penalty of perjury that the foregoing is

   true and correct.

                                      METHFESSEL & WERBEL, ESQS.
                                      Attorneys for Defendants



                                      By:__________________________
                                           Gina M. Stanziale
   DATED: July 28, 2020
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 4 of 44 PageID: 261



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

    DEZINE SIX, LLC T/A COSMO          CIVIL ACTION NO.: 3:20-CV-
    BLEU                               07964

          Plaintiff,

    V.

    FITCHBURG MUTUAL INSURANCE
    COMPANY AND THE NORFOLK &
    DEDHAM GROUP

          Defendants.




        DEFENDANTS FITCHBURG MUTUAL INSURANCE COMPANY and THE
       NORFOLK & DEDHAM GROUP’S BRIEF IN SUPPORT OF MOTION TO
     DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM UPON WHICH
         RELIEF CAN BE GRANTED PURSUANT TO F.R.C.P. 12(B)(6)


                                       METHFESSEL & WERBEL, ESQS.
                                       2025 Lincoln Highway, Suite 200
                                       PO Box 3012
                                       Edison, New Jersey 08818
                                       (732) 248-4200
                                       stanziale@methwerb.com
                                       Attorneys for Defendants
                                       Our File No. 89297 GMS

   Of Counsel and On the Brief:
   Gina M. Stanziale, Esq.
   Attorney Bar ID: 017201991
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 5 of 44 PageID: 262



                            TABLE OF CONTENTS

   TABLE OF CONTENTS ....................................... i

   TABLE OF AUTHORITIES ................................. ii-v

   PRELIMINARY STATEMENT ................................. 1-2

   PROCEDURAL HISTORY ...................................... 3

   STATEMENT OF FACTS .................................... 4-8

   LEGAL ARGUMENT ....................................... 9-33

         I.    PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED PURSUANT
               TO F.R.C.P. 12(B)(6) ....................... 9-11

        II.    PLAINTIFF DID NOT SUSTAIN “DIRECT PHYSICAL LOSS”
               OR “DAMAGE” TO THE INSURED PREMISES, PRECLUDING
               BOTH “BUSINESS INCOME” AND “EXTRA EXPENSE”
               COVERAGE     UNDER      SUBJECT     POLICY     OF
               INSURANCE.................................. 12-23

       III.    PLAINTIFF DID NOT SUSTAIN LOSS AS A CONSEQUENCE OF
               DAMAGE TO ANY PROPERTY, INCLUDING ANY PROPERTY
               OTHER THAN PROPERTY AT THE DESCRIBED PREMISES,
               PRECLUDING “CIVIL AUTHORITY” COVERAGE UNDER THE
               SUBJECT POLICY OF INSURANCE ................ 24-25


        IV.    THE VIRUS EXCLUSION INDEPENDENTLY BARS COVERAGE
               BECAUSE THE PLAINTIFF’S LOSS WAS CAUSED AT LEAST
               INDIRECTLY BY A VIRUS AND IS NOT AGAINST PUBLIC
               POLICY..................................... 26-31

   CONCLUSION ............................................. 32




                                     i
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 6 of 44 PageID: 263



                          TABLE OF AUTHORITIES

   Cases                                                         Page(s)
   Adron, Inc. v. Home Ins. Co.,
     292 N.J. Super. 463 (App. Div. 1996) ................... 9
   AFLAC Inc. v. Chubb & Sons, Inc.,
     581 S.E.2d 317 (Ga. Ct. App. 2003) ..................... 20

   Am. Motorists Ins. Co. v. L-C-A Sales Co.,
     155 N.J. 29 (1998) ..................................... 26

   Argent v. Brady,
     386 N.J. Super. 343 (App. Div. 2006)................... 10

   Ashcroft v. Iqbal,
     556 U.S. 662 (2009) .................................. 8, 9

   Assurance Co. of Am., Inc. v. Jay-Mar, Inc.,
     38 F. Supp. 2d 349 (D.N.J. 1999).................... 27-28
   Bell Atl. Corp. v. Twombly,
     550 U.S. 544 (2007) ..................................... 8

   Cumberland Cty. Improvement Auth. v. GSP Recycling Co., Inc.,
     358 N.J. Super. 484 (App. Div. 2003)................... 22
   Cypress Point Condo. Ass’n v. Adria Towers, L.L.C.,
     226 N.J. 403 (2016) .................................... 12
   Essex v. BloomSouth Flooring Corp.,
     562 F.3d 399 (1st Cir. 2009) ........................... 16
   Farmers Ins. Co. of Or. v. Trutanich,
     858 P.2d 1332 (Or. Ct. App. 1993) ..................... 20
   Flomerfelt v. Cardiello,
     202 N.J. 432, 441 (2010)....................... 10, 11, 26
   Gibson v. Callaghan,
     158 N.J. 662 (1999) .................................... 26
   Great N. Ins. Co. v. Benjamin Franklin Fed. Sav. & Loan Ass’n,
     793 F. Supp. 259 (D. Or. 1990) ........................ 17
   Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of Am.,
     No. 2:12-cv-04418 (WHW) (CLW), 2014 U.S. Dist. LEXIS 165232
     (D.N.J. Nov. 25, 2014) ................................. 14



                                     ii
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 7 of 44 PageID: 264



   Homesite Ins. Co. v. Hindman,
     413 N.J. Super. 41 (App. Div. 2010) ................ 11, 26
   In re Burlington Coat Factory Sec. Litig.,
     114 F.3d 1410 (3d Cir. 1997) ............................ 8
   Khandelwal v. Zurich Ins. Co.,
     427 N.J. Super. 577 (App. Div.) ......................... 9
   LeDuc v. J.T. Baker Chemical Co.,
     23 N.J. Super. 28 (App. Div. 1952) ..................... 10

   Longobardi v. Chubb Ins. Co. of N.J.,
     121 N.J. 530 (1990) ................................... 12
   Mellin v. N. Sec. Ins. Co.,
     115 A.3d 799 (N.H. 2015) ............................... 20
   Mem’l Props., LLC v. Zurich Am. Ins. Co.,
     210 N.J. 512 (2012) .................................... 10

   Motorists Mut. Ins. Co. v. Hardinger,
     131 F. App’x 823 (3d Cir. 2005)........................ 14

   N.J. Transit Corp. v. Certain Underwriters at Lloyd’s London,
     461 N.J. Super. 440 (App. Div. 2019)................... 27
   Nami v. Faulver,
     82 F.3d 63 (3d Cir. 1996) ............................... 8
   Newman Myers Kreines Gross, P.C. v. Great N. Ins. Co.,
     17 F. Supp. 3d 323 (S.D.N.Y. 2014) ............. 15-16, 23
   Nunn v. Franklin Mut. Ins. Co.,
     274 N.J. Super. 543 (App. Div. 1994) ................ 10-11
   Pension Ben. Guaranty Corp. v. White Consolidated Industries,
   Inc.,
     998 F.2d 1192 (3rd Cir. 2010) ........................... 9
   Pentair, Inc. v. Am. Guarantee & Liab. Ins. Co.,
     400 F.3d 613 (8th Cir. 2005) .......................... 16
   Phila. Parking Auth. v. Fed. Ins. Co.,
     385 F. Supp. 2d 280 (S.D.N.Y. 2005) .................... 16
   Pittston Co. Ultramar Am. v. Allianz Ins. Co.,
     124 F.3d 508 (3d Cir. 1997) ........................... 12
   Port Authority of N.Y. and N.J. v. Affiliated FM Ins. Co.,
     311 F.3d 226 (3d Cir. 2002) ......................... 13-14


                                    iii
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 8 of 44 PageID: 265




   Princeton Ins. Co. v. Chunmuang,
     151 N.J. 80 (1997) ..................................... 26

   Roundabout Theatre Co. v. Cont’l Cas. Co.,
     302 A.D.2d 1 (N.Y. App. Div. 1st Dept. 2002).... 15, 19-20
   Schroeder v. State Farm Fire & Cas. Co.,
     770 F. Supp. 558 (D. Nev. 1991) ........................ 28
   Simonetti v. Selective Insurance Company of America,
     372 N.J. Super. 421 (App. Div. 2004) ................ 9, 28
   Stone v. Royal Insurance Company,
     211 N.J. Super. 246 (App. Div. 1986) ................... 10
   TRAVCO Ins. Co. v. Ward,
     715 F. Supp. 2d 699 (E.D. Va. 2010) ................. 16-17
   Travelers Indem. Co. v. Dammann & Co.,
     594 F.3d 238 (3d Cir. 2010) ............................ 22
   United Airlines, Inc. v. Ins. Co. of State of Pa.,
     385 F. Supp. 2d 343 (S.D.N.Y. 2005) .................... 16
   Universal N. Am. Ins. Co. v. Bridgepointe Condo. Ass’n,
     456 N.J. Super. 480 (Super. Ct. 2018) .................. 22
   Villa v. Short,
     195 N.J. 15 (2008) ..................................... 10
   Voorhees v. Preferred Mutual Ins. Co.,
     128 N.J. 165 (1992) ..................................... 9
   Wakefern Food Corp. v. Liberty Mut. Fire Ins. Co.,
     406 N.J. Super. 524 (App. Div. 2009) ................ 17-19

   Walker Rogge, Inc. v. Chelsea Title & Guar. Co.,
     116 N.J. 517 (1989) .................................... 11
   Wear v. Selective Ins. Co.,
     455 N.J. Super. 440 (App. Div. 2018) ................ 28-29

   Weedo v. Stone-E-Brick, Inc.,
     81 N.J. 233 (1979) ..................................... 11

   Western Fire Ins. Co. v. First Presbyterian Church,
     437 P.2d 52 (Colo. 1968) ............................ 20-21

   Rules


                                     iv
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 9 of 44 PageID: 266



   F.R.C.P. 12(b)(6) .................................. 8, 9, 32

   Other Authorities
   5 Appleman, Insurance Law and Practice § 3083 (1970) ..... 27
   12 Am. Jur., Contracts § 236 ............................. 10
   Couch on Insurance § 167:15 (3rd Ed. 2009) ............... 21




                                     v
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 10 of 44 PageID: 267



                                PRELIMINARY STATEMENT

            Defendant Norfolk & Dedham issued a policy of business

    owners    insurance    to    Plaintiff    Dezine   Six,   LLC.   Plaintiff

    submitted a claim to Norfolk & Dedham for loss of income on

    account of the Governor’s Executive Order mandating closure of

    all non-essential establishments, including hair and beauty

    salons, due to risk posed by the COVID-19 pandemic.

            Norfolk & Dedham denied the claim and plaintiff filed this

    Complaint seeking a declaratory judgment that it is entitled to

    coverage under three distinct provisions of the policy: 1)

    “Business Income;” 2) “Extra Expense;” and 3) “Civil Authority.”

    Plaintiff invokes federal jurisdiction under 28 U.S.C. Sec.

    1332.

            While New Jersey law directs courts to resolve policy

    ambiguities in favor of policyholders, none of the policy terms

    applicable to the business loss experienced by plaintiff is

    ambiguous.    Accepting as true all facts pled in the Complaint –

    essentially, that plaintiff sustained a loss of business due to

    the closure mandated by an Executive Order based on the public

    health threat posed by the COVID-19 pandemic - the absence of

    direct physical loss or damage to property precludes coverage.

    Additionally, the virus exclusion - in combination with the

    anti-concurrent       causation    clause   –   independently    precludes

    coverage.




                                          1
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 11 of 44 PageID: 268



         Norfolk & Dedham therefore moves to dismiss the Complaint

    for failure to state a claim on the basis that:

      (i)      Plaintiff is not entitled to “Business Income” or
               “Extra Expense” coverage because it did not sustain
               “direct physical loss” or “damage” to insured
               property;

      (ii)     Plaintiff is not entitled to “Civil Authority”
               coverage because it did not sustain loss on account
               of damage to any other property; and


      (iii)    Coverage is independently barred by the policy’s virus
               exclusion in combination with its anti-concurrent
               causation clause.




                                       2
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 12 of 44 PageID: 269



                             PROCEDURAL HISTORY

         Plaintiff filed the Complaint on June 30, 2020.         Defendants

    now move to dismiss the Complaint pursuant to F.R.C.P. 12(b)(6)

    for failure to state a claim upon which relief can be granted.




                                       3
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 13 of 44 PageID: 270



                             STATEMENT OF FACTS

    1.   Defendants    Fitchburg    Mutual   Insurance   Company   and   The

         Norfolk & Dedham Group (“the defendant Norfolk”) issued a

         Businessowners Policy to Plaintiff Dezine Six, LLC (“the

         plaintiff”), Policy No. V0300123, with effective dates of

         December 10, 2019 to December 10, 2020.           (See Complaint,

         Exhibit A.    See also Policy, Exhibit B.)

    2.   On or about March 19, 2020, the plaintiff filed a claim

         seeking loss of business income caused by the closure

         mandated by Governor Murphy’s March 16, 2020 Executive

         Order No. 104 suspending the operation of non-essential

         businesses on account of the COVID-19 pandemic.                 (See

         Exhibit A, paras. 6-7.      See also Exec. Order No. 104 (Mar.

         16, 2020, para. 9.)

    3.   By letter of March 25, 2020, the defendant Norfolk denied

         Plaintiff’s claim.      (See Exhibit A at ¶8.     See also Denial

         Letter, Exhibit C.)

    4.   The policy held by the plaintiff contains the BP 00 03 07

         13 Businessowners Coverage Form, which provides in relevant

         part as follows:

         SECTION I – PROPERTY

         A. Coverage

            We will pay for direct physical loss of or damage
            to Covered Property at the premises described in
            the Declarations caused by or resulting from any
            Covered Cause of Loss.
            . . . .


                                       4
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 14 of 44 PageID: 271




            3. Covered Causes Of Loss

               Direct physical loss unless the loss is excluded or
               limited under Section I - Property.
               . . . .

            5. Additional Coverages
               . . . .

               f. Business Income

                  (1) Business Income

                    (a) We will pay for the actual loss of
                        Business Income you sustain due to the
                        necessary     suspension     of     your
                        “operations” during the “period of
                        restoration”.   The suspension must be
                        caused by direct physical loss of or
                        damage to property at the described
                        premises. The loss or damage must be
                        caused by or result from a Covered Cause
                        of Loss.   With respect to loss of or
                        damage to personal property in the open
                        or personal property in a vehicle, the
                        described premises include the area
                        within 100 feet of such premises.
                        . . . .
                    (b) We will only pay for loss of Business
                        Income that you sustain during the
                        “period of restoration” and that occurs
                        within 12 consecutive months after the
                        date of direct physical loss or damage.
                        We will only pay for ordinary payroll
                        expenses for 60 days following the date
                        of direct physical loss or damage,
                        unless a greater number of days is shown
                        in the Declarations.
               . . . .


               g. Extra Expense

                  (1) We will pay necessary Extra Expense you
                      incur during the “period of restoration”
                      that you would not have incurred if there
                      had been no direct physical loss or damage
                      to property at the described premises.


                                       5
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 15 of 44 PageID: 272



                       The loss or damage must be caused by or
                       result from a Covered Cause of Loss. With
                       respect to loss of or damage to personal
                       property in the open or personal property
                       in a vehicle, the described premises
                       include the area within 100 feet of such
                       premises.
                   . . . .

               i. Civil Authority

                   When a Covered Cause of Loss causes damage to
                   property other than property at the described
                   premises, we will pay for the actual loss of
                   Business Income you sustain and necessary
                   Extra Expense caused by action of civil
                   authority that prohibits access to the
                   described premises, provided that both of the
                   following apply:

                   (1)   Access    to   the    area    immediately
                         surrounding the damaged property is
                         prohibited by civil authority as a result
                         of the damage, and the described premises
                         are within that area but are not more
                         than one mile from the damaged property;
                         and

                   (2) The action of civil authority is taken in
                       response to dangerous physical conditions
                       resulting from the damage or continuation
                       of the Covered Cause of Loss that caused
                       the damage, or the action is taken to
                       enable a civil authority to have unimpeded
                       access to the damaged property.
         . . . .

         B. Exclusions

            1. We will not pay for loss or damage caused
               directly or indirectly by any of the following.
               Such loss or damage is excluded regardless of
               any other cause or event that contributes
               concurrently or in any sequence to the loss.
               These exclusions apply whether or not the loss
               event results in widespread damage or affects a
               substantial area.
               . . . .



                                       6
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 16 of 44 PageID: 273



                 j. Virus Or Bacteria

                   (1) Any    virus,    bacterium    or    other
                       microorganism that induces or is capable
                       of inducing physical distress, illness or
                       disease.
         . . .

         H. Property Definitions
         . . . .

            9. “Period of restoration”:

                 a. Means the period of time that:

                   (1) Begins:

                      (a) 72 hours after the time of direct
                          physical loss or damage for Business
                          Income Coverage; or

                      (b) Immediately after the time of direct
                          physical loss or damage for Extra
                          Expense Coverage;

                      caused by or resulting from any Covered
                      Cause of Loss at the described premises;
                      and

                    (2) Ends on the earlier of:

                        (a) The date when the property at the
                            described    premises    should    be
                            repaired, rebuilt or replaced with
                            reasonable speed and similar quality;
                            or

                        (b) The date when business is resumed at
                            a new permanent location.

    (See Exhibit B, BP 00 03 07 13 Businessowners Coverage Form,

    pp. 1-2, 6-9, 17-18, 20) (emphasis added).




                                        7
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 17 of 44 PageID: 274



                                 LEGAL ARGUMENT

    I.   PLAINTIFF’S COMPLAINT         SHOULD   BE     DISMISSED   PURSUANT       TO
         F.R.C.P. 12(B)(6)

         In ruling on a Rule 12(b)(6) motion, the court must accept

    as true all well-pleaded allegations of fact in the plaintiff’s

    complaint and any reasonable inferences that may be drawn

    therefrom, and must determine whether “under any reasonable

    reading of the pleadings, the plaintiff may be entitled to

    relief.”     Nami v. Faulver, 82 F.3d 63, 65 (3d Cir. 1996)

    (citations omitted).       Nevertheless, in evaluating a plaintiff’s

    pleadings,   the   court    need    not   credit    a    complaint’s       “bald

    assertions” or “legal conclusions.”              In re Burlington Coat

    Factory Sec. Litig., 114 F.3d 1410, 1429 (3d Cir. 1997).

         According to the Supreme Court:

         To survive a motion to dismiss, a complaint must
         contain sufficient factual matter, accepted as true,
         to “state a claim to relief that is plausible on its
         face”. . . . A claim has facial plausibility when the
         plaintiff pleads factual content that allows the court
         to draw the reasonable inference that the defendant
         is liable for the misconduct alleged.

    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See also Bell Atl.

    Corp. v. Twombly, 550 U.S. 544, 563 (2007).

         A pleading that offers only “labels and conclusions,”

    contains “a formulaic recitation of the elements of a cause of

    action,” or “tenders ‘naked assertion[s]’ devoid of ‘further

    factual    enhancement’”     is    insufficient     to    overcome     a    Rule

    12(b)(6) motion since it does not allow the court to reasonably



                                         8
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 18 of 44 PageID: 275



    infer    the     defendant   is    liable   for    the   alleged   misconduct.

    Ashcroft, 556 U.S. at 678 (alteration in original) (citations

    omitted).      Therefore, “threadbare recitals of the elements of a

    cause of action, supported by mere conclusory statements” do

    not meet the “facial plausibility” requirement and are not

    entitled to the assumption of truth.               Id. at 678-79.

            In adjudicating a motion to dismiss for failure to state a

    claim,     the     court     may   consider       documents   of    undisputed

    authenticity which are specifically identified in the Complaint

    and/or publicly available and directly relevant to the claims

    asserted.        Pension Ben. Guaranty Corp. v. White Consolidated

    Industries, Inc., 998 F.2d 1192, 1196 (3rd Cir. 2010).                 In this

    case, such documents are the applicable insurance policy and

    denial letter to which the Complaint refers.

            It is well-settled that the interpretation of an insurance

    contract is a question of law for the Court to determine and

    can be resolved in a Motion for Summary Judgment. See Khandelwal

    v. Zurich Ins. Co., 427 N.J. Super. 577, 585 (App. Div.), certif.

    denied, 212 N.J. 430 (2012) (citing Adron, Inc. v. Home Ins.

    Co., 292 N.J. Super. 463, 473 (App. Div. 1996)).                    Issues of

    insurance coverage are questions of law for the Court to decide.

    See Voorhees v. Preferred Mutual Ins. Co., 128 N.J. 165, 174

    (1992); Simonetti v. Selective Insurance Company of America,

    372 N.J. Super. 421, 428 (App. Div. 2004).




                                            9
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 19 of 44 PageID: 276



         When interpreting insurance contracts, the intention of

    the parties must be determined from the language of the policy.

    Stone v. Royal Insurance Company, 211 N.J. Super. 246, 248 (App.

    Div. 1986).     When the terms of the contract are clear and

    unambiguous, the court must enforce the contract as written.

    Id. at 248.   Words chosen by the contracting parties should not

    be unnaturally forced beyond their ordinary meaning or “given a

    curious, hidden sense which nothing by the exigency of a hard

    case and the ingenuity of a trained and acute mind can discover.”

    LeDuc v. J.T. Baker Chemical Co., 23 N.J. Super. 28, 34-35 (App.

    Div. 1952) (citing 12 Am. Jur., Contracts, § 236, pp. 758-59).

         An insurance policy should be interpreted in accordance

    with the “‘plain and ordinary meaning’” of its terms.              Mem’l

    Props., LLC v. Zurich Am. Ins. Co., 210 N.J. 512, 525 (2012)

    (quoting Flomerfelt v. Cardiello, 202 N.J. 432, 441 (2010)).

    Any ambiguities must be resolved in favor of the insured.

    Flomerfelt, 202 N.J. at 441.        However, simply because different

    wording could make a provision clearer does not render it

    ambiguous.     Villa v. Short, 195 N.J. 15, 26 (2008) (citing

    Argent v. Brady, 386 N.J. Super. 343, 352 (App. Div. 2006)).

    Indeed, “the test for determining if an ambiguity exists is

    whether ‘the phrasing of the policy is so confusing that the

    average   policyholder     cannot    make   out   the   boundaries    of

    coverage.’”    Nunn v. Franklin Mut. Ins. Co., 274 N.J. Super.




                                        10
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 20 of 44 PageID: 277



    543, 548 (App. Div. 1994) (quoting Weedo v. Stone-E-Brick, Inc.,

    81 N.J. 233, 247 (1979)).

         “[W]hen considering ambiguities and construing a policy,

    courts   cannot   ‘write   for   the    insured   a   better   policy   of

    insurance than the one purchased.’”          Flomerfelt, 202 N.J. at

    441 (quoting Walker Rogge, Inc. v. Chelsea Title & Guar. Co.,

    116 N.J. 517, 529 (1989)).       Moreover, courts must not read one

    provision such that another provision is rendered meaningless.

    Homesite Ins. Co. v. Hindman, 413 N.J. Super. 41, 47 (App. Div.

    2010).

         Applying these principles to the facts alleged in the

    Complaint and the language of the policy at issue, the Court

    should dismiss the Complaint for failure to state a legally

    cognizable claim.




                                       11
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 21 of 44 PageID: 278



    II.   THE PLAINTIFF DID NOT SUSTAIN “DIRECT PHYSICAL LOSS” OR
          “DAMAGE” TO THE INSURED PREMISES, PRECLUDING BOTH “BUSINESS
          INCOME” AND “EXTRA EXPENSE” COVERAGE UNDER THE NORFOLK
          POLICY.

          The Norfolk policy held by the plaintiff expressly limits

    “Covered    Causes      of   Loss”        to    “direct         physical      loss.”

    Additionally,    both    “Business        Income”         and   “Extra     Expense”

    coverages require that the insured property sustain “direct

    physical loss” or “damage.”           Based on facts asserted in the

    Complaint, the plaintiff does not allege that its property

    sustained   direct     physical    loss        or    damage.        As   such,   the

    plaintiff   is   not    entitled     to    “Business        Income”      or   “Extra

    Expense”    coverage    on   account       of       its   closure    pursuant    to

    Executive Order.

          A basic canon of insurance policy construction provides

    that in the absence of a policy definition to the contrary,

    words should be accorded their plain meaning.                            See, e.g.,

    Cypress Point Condo. Ass’n v. Adria Towers, L.L.C., 226 N.J.

    403, 425-26 (2016) (citations omitted); Pittston Co. Ultramar

    Am. v. Allianz Ins. Co., 124 F.3d 508, 520 (3d Cir. 1997) (citing

    Longobardi v. Chubb Ins. Co. of N.J., 121 N.J. 530, 537 (1990)).

    The terms “direct physical loss” and “damage” – as interpreted

    by both state and federal courts within the Third Circuit, in

    New Jersey and throughout the country – do not encompass closure

    of a business pursuant to an Executive Order that bears no

    relationship to the specific condition of property.



                                         12
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 22 of 44 PageID: 279



          Federal Law

         The Third Circuit has previously noted that “[i]n ordinary

    parlance and widely accepted definition, physical damage to

    property    means   ‘a      distinct,       demonstrable,     and    physical

    alteration’ of its structure.”          Port Authority of N.Y. and N.J.

    v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002).

    In Affiliated FM, the Port Authority of New York and New Jersey

    filed suit against numerous insurance companies alleging that

    the cost to remediate asbestos found in numerous buildings,

    including     the   World     Trade        Center   complex    and     Newark

    International Airport.        Id. at 230-31.         The District of New

    Jersey ruled in favor of the insurers and the Port Authority

    appealed.     Id. at 232.

         The Third Circuit affirmed.            With regard to the meaning of

    “physical loss or damage,” the Third Circuit stated:

         “[P]hysical loss or damage” occurs only if an actual
         release of asbestos fibers from asbestos-containing
         materials has resulted in contamination of the
         property such that its function is nearly eliminated
         or destroyed, or the structure is made useless or
         uninhabitable, or if there exists an imminent threat
         of the release of a quantity of asbestos fibers that
         would cause such loss of utility. The mere presence
         of asbestos, or the general threat of future damage
         from   that   presence,  lacks   the  distinct   and
         demonstrable character necessary for first-party
         insurance coverage.

    Id. at 236.

         In this case, the plaintiff’s business operations were

    interrupted by an Executive Order based on the risk of virus



                                          13
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 23 of 44 PageID: 280



    transmission throughout the State of New Jersey.                   (See Exhibit

    C)     The Executive Order was prompted by a statewide risk of

    potential future injury which, like the threat of asbestos

    dispersal     in     Affiliated     FM,       lacked    “the   distinct       and

    demonstrable       character     necessary     for     first-party    insurance

    coverage.”     In fact, the threat in this case was even further

    removed from the insured’s property because the Governor’s

    Executive Order bore no connection to the plaintiff’s property,

    as might an order from a state or federal agency such as the

    County Department of Health or OSHA.               Application of the Third

    Circuit’s construction of the phrase “physical loss or damage”

    in Affiliated FM compels the conclusion that the plaintiff has

    sustained neither.

           In Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of

    Am.,   No.   2:12-cv-04418       (WHW)    (CLW),     2014   U.S.   Dist.   LEXIS

    165232, at *13 (D.N.J. Nov. 25, 2014) (see Exhibit E), this

    Court construed a policy requiring physical damage and concluded

    that under New Jersey law, the release of ammonia “physically

    transformed the air” in the insured facility, rendering it

    “unfit for occupancy until the ammonia could be dissipated.”

    Ibid. (emphasis added).

           Similarly, in Motorists Mut. Ins. Co. v. Hardinger, 131 F.

    App’x 823, 826-27 (3d Cir. 2005), the Third Circuit, applying

    Pennsylvania       law,   held   that    there   was    a   genuine   issue   of

    material fact as to whether or not the functionality of the


                                             14
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 24 of 44 PageID: 281



    plaintiffs’ property was “was nearly eliminated or destroyed,

    or whether their property was made useless or uninhabitable”

    due to the presence of e-coli in the water supply which made

    the homeowner ill.       Ibid. (citing Port Auth. v. Affiliated FM

    Ins. Co., supra.

         In Newman Myers Kreines Gross, P.C. v. Great N. Ins. Co.,

    17 F. Supp. 3d 323 (S.D.N.Y. 2014), a law firm made a claim for

    loss of business income and extra expense following Superstorm

    Sandy.    The law firm alleged that it suffered a “direct physical

    loss or damage” when its power grid was shut off for several

    days by the electric company to prevent damage to the grid as

    flooding took place. Id. at 329. The law firm relied on several

    out-of-state    cases    which      held   that   noxious   gas   or    fumes

    constituted direct physical loss, as it rendered the premises

    “unusable or unsatisfactory for its intended purpose.”                 Ibid.

         The District Court held that the law firm did not suffer

    “direct    physical     loss   or    damage,”     which   “unambiguously[]

    requires some form of actual, physical damage to the insured

    premises to trigger loss of business income and extra expense

    coverage”.    Id. at 331 (citing Roundabout Theatre Co. v. Cont’l

    Cas. Co., 302 A.D.2d 1 (N.Y. App. Div. 1st Dept. 2002).                   The

    court stated that it was “unaware of authority supporting[]

    [plaintiff’s] argument that ‘direct physical loss or damage’

    should be read . . . to extend to mere loss of use of a premises,

    where there has been no physical damage to such premises.”                The


                                          15
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 25 of 44 PageID: 282



    court    further   observed    that     the    definition    of       “period   of

    restoration” included the words “repair and replace,” which

    “contemplate physical damage to the insured premises as opposed

    to loss of use of it.”        Id. at 332.

            See also Pentair, Inc. v. Am. Guarantee & Liab. Ins. Co.,

    400 F.3d 613, 616 (8th Cir. 2005) (direct physical loss or

    damage cannot be interpreted to apply “whenever property cannot

    be used for its intended purpose;” loss of use or function is

    only relevant in determining the amount of loss, particularly a

    business interruption loss, after a physical loss or damage is

    established); United Airlines, Inc. v. Ins. Co. of State of Pa.,

    385 F. Supp. 2d 343, 349 (S.D.N.Y. 2005), aff’d, 439 F.3d 128

    (2d Cir. 2006) (“The inclusion of the modifier “‘physical’

    before ‘damages’ . . . supports [defendant’s] position that

    physical     damage   is    required        before   business        interruption

    coverage is paid.”); Phila. Parking Auth. v. Fed. Ins. Co., 385

    F. Supp. 2d 280 (S.D.N.Y. 2005) (finding that “‘direct physical’

    modifies both loss and damage,” therefore “the interruption in

    business must be caused by some physical problem with the

    covered     property”)     (emphasis    added);      Essex      v.    BloomSouth

    Flooring Corp., 562 F.3d 399, 406 (1st Cir. 2009)(an unpleasant

    odor rendering property unusable constituted physical injury to

    the property); TRAVCO Ins. Co. v. Ward, 715 F. Supp. 2d 699,

    709 (E.D. Va. 2010), aff’d, 504 F. App’x 251 (4th Cir. 2013)

    (finding that “direct physical loss” present where the insured


                                           16
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 26 of 44 PageID: 283



    home was “rendered uninhabitable by the toxic gases” released

    by defective drywall); Great N. Ins. Co. v. Benjamin Franklin

    Fed. Sav. & Loan Ass’n, 793 F. Supp. 259, 263 (D. Or. 1990)

    (finding no “direct physical loss” where building’s tenants

    threatened to vacate unless asbestos discovered in insulation

    was removed because “the building remained physically intact

    and undamaged”).

            State Law

           New Jersey Courts have arrived at similar definitions of

    loss   compensable      under   a   first   party   insurance   policy.   In

    Wakefern Food Corp. v. Liberty Mut. Fire Ins. Co., 406 N.J.

    Super. 524 (App. Div. 2009), a large-scale blackout affecting

    over 50 million people in the Northeastern United States and

    Eastern Canada caused Wakefern’s numerous grocery stores to

    suffer food spoilage and incur loss of business income.             Id. at

    529. The power outage was caused by a “combination of fortuitous

    events, together with the operation of safety features built

    into the system to insure that the essential elements of the

    grid would not be severely damaged.”           Id. at 540.

           Wakefern   had    purchased     an   endorsement    which   covered

    consequential loss or damage resulting from an interruption of

    electrical power caused by “physical damage” to off-premises

    electrical grids.       Id. at 530.    Liberty Mutual denied coverage,

    noting that the off-premises grids were not physically damaged




                                          17
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 27 of 44 PageID: 284



    but rather were shut off as a safety mechanism.          The trial court

    agreed and granted Liberty Mutual summary judgment.          Id. at 529.

           The Appellate Division reversed, finding the term “physical

    damage” ambiguous under the precise facts presented.              Id. at

    540.    The Appellate Division found that the electrical grid

    arguably   was   physically   damaged    because   the    grid   and   its

    component generators and transmission lines “were physically

    incapable of performing their essential function of providing

    electricity.”     Id. at 540 (emphasis added).        The court noted

    that the grid was an interconnected system and that “at least

    in some areas, the power could not be turned back on until

    assorted individual pieces of damaged equipment were replaced.”

    Ibid (emphasis added).

           On the other hand, the Wakefern court noted, one could

    argue – based on the technical analysis in the final report of

    the joint U.S.-Canadian task force created to investigate the

    blackout – that there was no physical damage.            Id. at 542.   As

    such, given that the term “physical damage” was capable of two

    interpretations under the unique facts of the case, the court

    concluded that it was ambiguous.        The court also looked to the

    “larger picture concerning the loss of function of the system

    as a whole.”     Id. at 540 (emphasis added).

           This is not a case in which reasonable minds could differ

    over whether the plaintiff sustained physical loss or damage.

    In fact, presumably in its effort to avoid application of the


                                       18
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 28 of 44 PageID: 285



    virus exclusion (discussed at Point IV below), the Complaint is

    silent on whether or not SARS-CoV-2 virus was found on its

    property. (See Exhibit B, p. 20)             “Physical loss” or “physical

    damage” could be found in this case only by ignoring the word

    “physical,” both in the “Covered Causes of Loss” definition and

    in all three of the policy provisions under which Plaintiff

    seeks coverage. Indeed, the business was not closed down because

    virus was present; rather, it was closed down due to the threat

    of transmission of the virus.

            State    courts   beyond   New     Jersey   have     reached    similar

    conclusions.        In Roundabout Theatre, supra, a New York City

    theater company was forced to cancel scheduled performances of

    “Cabaret” when its theater was rendered inaccessible to the

    public for several weeks by a municipal order closing the street

    for     safety    reasons—namely,     a    construction      accident    at   a

    neighboring building which caused no damage to the theater.

    Roundabout Theatre Co., 302 A.D.2d at 2-3.             The theater company

    submitted a claim for loss of business income, which the policy

    predicated on “‘direct physical loss or damage’ to the insured’s

    property.        Id. at 4.     The carrier denied coverage since there

    was no physical damage to the theater.                 Ibid.      The theater

    company filed suit and obtained summary judgment based on the

    lower    court’s    determination     that    “‘loss   of,    damage    to,   or

    destruction        of   [the    insured’s]     property      or   facilities’

    encompasses a ‘loss of use’ of the property.”                Id. at 5.


                                          19
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 29 of 44 PageID: 286



          The Appellate Division reversed, reasoning that “the only

    conclusion that can be drawn is that the business interruption

    coverage is limited to losses involving physical damage to the

    insured’s property.”       Id. at 7.        The court expressly rejected

    the lower court’s holding that the phrase “loss of” encompasses

    “loss of use of” the insured premises without physical damage

    to the insured’s property.        Id. at 7-8.

          See also, e.g., Mellin v. N. Sec. Ins. Co., 115 A.3d 799,

    805 (N.H. 2015) (“[W]e hold that physical loss may include not

    only tangible changes to the insured property, but also changes

    that are perceived by the sense of smell and that exist in the

    absence of structural damage.           These changes, however, must be

    distinct and demonstrable”) (emphasis added); AFLAC Inc. v.

    Chubb & Sons, Inc., 581 S.E.2d 317, 319 (Ga. Ct. App. 2003)

    (defining “direct physical loss” as “an actual change in insured

    property then in a satisfactory state, occasioned by accident

    or other fortuitous event directly upon the property causing it

    to   become    unsatisfactory    for    future   use   or   requiring    that

    repairs be made to make it so.”); Farmers Ins. Co. of Or. v.

    Trutanich, 858 P.2d 1332, 1335 (Or. Ct. App. 1993) (pervasive

    odor caused by neighbor “cooking” methamphetamine was “direct

    physical      loss”   because   odor   “infiltrated”    the   house     which

    constituted damage); Western Fire Ins. Co. v. First Presbyterian

    Church, 437 P.2d 52, 54-56 (Colo. 1968) (finding that saturation

    of a church with gasoline vapors constituted a “direct physical


                                           20
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 30 of 44 PageID: 287



    loss” when the building could no longer be occupied or used but

    noting that the “so-called ‘loss of use’ of the church premises,

    standing alone, does not in and of itself constitute a ‘direct

    physical loss.’”).

         Also   see    Couch   on   Insurance    §    167:15   (3rd   Ed.   2009)

    (“[B]usiness      interruption    policies       generally   require    some

    physical damage to the insured’s business in order to invoke

    coverage.”)

         The common theme of state and federal court’s construction

    of the terms “physical loss” and “damage” is that both require

    some physical change to the property to trigger coverage. In

    this case, a condition precedent to both the “Business Income”

    and “Extra Expense” coverages is that the insured property

    sustain “direct physical loss [] or damage.”                 The Complaint

    alleges no facts sufficient to establish either.

         Presumably the plaintiff will argue that while its property

    was not physically damaged, it sustained a “physical loss” by

    operation of the Governor’s Executive Order. For the reasons

    discussed above, plaintiff’s loss of use of its property, in

    and of itself, does not constitute a “direct physical loss” and

    therefore is not a “Covered Cause of Loss” as defined by the

    policy.

         Essentially plaintiff seeks to blur the line between cause

    and effect, attempting to substitute the loss of use of the

    insured property – which is the effect of the Executive Order


                                        21
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 31 of 44 PageID: 288



    closing non-essential businesses – for a covered cause of loss:

    namely, direct physical loss to the property.

            It is a fundamental canon of contractual interpretation

    that in the face of competing interpretations of contract terms,

    when     one   interpretation      would     render      a    word      or    phrase

    superfluous     and    another    would    give    it   meaning,     the      latter

    interpretation        prevails.      Universal      N.       Am.   Ins.      Co.     v.

    Bridgepointe Condo. Ass’n, 456 N.J. Super. 480, 494 (Super. Ct.

    2018). And see Travelers Indem. Co. v. Dammann & Co., 594 F.3d

    238, 255 (3d Cir. 2010) (“We must also endeavor to avoid ignoring

    certain words or reading the contract in such a way as to make

    any words ‘meaningless.’”) (citing Cumberland Cty. Improvement

    Auth. v. GSP Recycling Co., Inc., 358 N.J. Super. 484, 497 (App.

    Div. 2003)).

            The plain meaning of “direct physical loss of or damage

    to” the insured property, as interpreted by the federal and

    state    authorities     cited    above,    bars    disregard      of     the      word

    “physical” and requires some actual physical change in the

    insured property.        While the change need not be structural, it

    must be physical.

            In this case the facts alleged in the Complaint fail as a

    matter of law to establish direct physical loss of, or damage

    to, any property.        As such, the plaintiff is not entitled to

    coverage under either the “Business Income” or “Extra Expense”

    provisions of the Norfolk policy.


                                          22
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 32 of 44 PageID: 289



          This conclusion finds additional support within the measure

    of compensation available under the “Business Income” and “Extra

    Expense” coverages. The period of compensation articulated under

    both coverages, like that in Newman Myers, supra, is limited to

    the “period of restoration.”              Compare Newman Myers Kreines

    Gross, P.C., 17 F. Supp. 3d at 332 with Exhibit B.            As in Newman

    Myers, the Norfolk policy defines the “period of restoration”

    as the period when the property could be “repaired, rebuilt or

    replaced.”     Ibid.; Exhibit B)           Acceptance of the expansive

    definition of loss urged by the plaintiff would not only read

    the   word   “physical”   out   of    the    policy;   it   would    render

    nonsensical the measure of compensation to which an insured who

    sustains direct physical loss or damage is entitled.

          For the foregoing reasons, the defendant Norfolk correctly

    denied   plaintiff’s    claim   for   coverage    under     the   “Business

    Income” and “Extra Expense” provisions of the policy.




                                         23
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 33 of 44 PageID: 290



    III. THE PLAINTIFF DID NOT SUSTAIN LOSS AS A CONSEQUENCE OF
         DAMAGE TO ANY PROPERTY, INCLUDING ANY PROPERTY OTHER THAN
         PROPERTY AT THE DESCRIBED PREMISES, PRECLUDING “CIVIL
         AUTHORITY” COVERAGE UNDER THE NORFOLK POLICY

         The “Civil Authority” provision states, in relevant part,

    as follows:

         i. Civil Authority

            When a Covered Cause of Loss causes damage to
            property other than property at the described
            premises, we will pay for the actual loss of
            Business Income you sustain and necessary Extra
            Expense caused by action of civil authority that
            prohibits access to the described premises,
            provided that both of the following apply:

            (1) Access to the area immediately surrounding the
                damaged property is prohibited by civil
                authority as a result of the damage, and the
                described premises are within that area but are
                not more than one mile from the damaged
                property; and

            (2) The action of civil authority is taken in
                response to dangerous physical conditions
                resulting from the damage or continuation of
                the Covered Cause of Loss that caused the
                damage, or the action is taken to enable a civil
                authority to have unimpeded access to the
                damaged property.

    (See Exhibit A, BP 00 03 07 13 Form at p. 9.)

         Preliminarily, the sole “Covered Cause of Loss” expressly

    defined in the Norfolk policy is “direct physical loss.” As

    discussed at Point II with respect to the “Business Income” and

    “Additional    Expense”   provisions,    acceptance    of   plaintiff’s

    coverage position would contravene state and federal law by

    essentially reading the word “physical” out of the policy.




                                       24
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 34 of 44 PageID: 291



    There must be physical loss, which the facts recited in the

    Complaint fail to establish.

         Secondly, while the Governor of the State of New Jersey

    certainly qualifies as a “civil authority,” the Complaint does

    not describe damage to any property, let alone “property other

    than the property at the described premises,” within a one mile

    radius of plaintiff’s insured property. The Executive Order

    suspending the operation of non-essential businesses was not

    issued “in response to dangerous physical conditions” at the

    plaintiff’s building or any other property within a one-mile

    radius.

         Finally, the closure of all non-essential businesses was

    not effectuated to allow unimpeded access by any civil authority

    to   any   particular   property    within   a   one-mile    radius   of

    plaintiff’s property.

         In short, the “Civil Authority” provision plainly applies

    only to instances of physical damage to a neighboring property

    when access to the area is restricted due to the dangerous

    physical condition of the neighboring property and/or to allow

    the authorities access to it.      The plain language of the “Civil

    Authority” provision renders it inapplicable to plaintiff’s

    alleged loss.




                                       25
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 35 of 44 PageID: 292



    IV.   THE VIRUS EXCLUSION INDEPENDENTLY BARS COVERAGE BECAUSE
          THE PLAINTIFF’S LOSS WAS CAUSED AT LEAST INDIRECTLY BY A
          VIRUS AND IS NOT AGAINST PUBLIC POLICY.

          The Norfolk virus exclusion and the dispositive “anti-

    concurrent causation” preamble which precedes it provide as

    follows:

          C. Exclusions

            1. We will not pay for loss or damage caused
               directly or indirectly by any of the following.
               Such loss or damage is excluded regardless of
               any other cause or event that contributes
               concurrently or in any sequence to the loss.
               These exclusions apply whether or not the loss
               event results in widespread damage or affects a
               substantial area.
               . . . .

                j. Virus Or Bacteria

                  (1) Any    virus,    bacterium    or    other
                      microorganism that induces or is capable
                      of inducing physical distress, illness or
                      disease.


          While exclusionary clauses “must be construed narrowly . .

    . [and] the burden is on the insurer to bring the case within

    the exclusion,” Gibson v. Callaghan, 158 N.J. 662, 671 (1999)

    (quoting Am. Motorists Ins. Co. v. L-C-A Sales Co., 155 N.J.

    29, 41 (1998)), “exclusionary provisions are presumptively valid

    and will be given effect if specific, plain, clear, prominent,

    and not contrary to public policy.”        Homesite, 413 N.J. Super.

    at 46 (citing Princeton Ins. Co. v. Chunmuang, 151 N.J. 80, 95

    (1997)).     See also Flomerfelt, 202 N.J. at 448 (citations

    omitted).


                                       26
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 36 of 44 PageID: 293



          At common law, whether a loss that involves two causes —

    one   covered   and   one   excluded    —   triggers    coverage   under   a

    liability and casualty policy is traditionally determined by

    the “efficient proximate cause” doctrine.              The most frequently

    cited explanation of this doctrine is found in 5 Appleman,

    Insurance Law and Practice § 3083 at 309-311 (1970)1, which

    provides in relevant part:

          Where a peril specifically insured against sets other
          causes in motion which, in an unbroken sequence and
          connection between the act and final loss, produced
          the result for which recovery is sought, the insured
          peril is regarded as the proximate cause of the entire
          loss. It is not necessarily the last act in a chain
          of events which is, therefore, regarded as the
          proximate cause, but the efficient or predominant
          cause which sets into motion the chain of events
          producing the loss. An incidental peril outside the
          policy, contributing to the risk insured against, will
          not defeat recovery. . . . In other words, it has been
          held that recovery may be allowed where the insured
          risk was the last step in the chain of causation set
          in motion by an uninsured peril, or where the insured
          risk itself set into operation a chain of causation
          in which the last step may have been an excepted risk.


          In the often-cited decision of Assurance Co. of Am., Inc.

    v. Jay-Mar, Inc., 38 F. Supp. 2d 349 (D.N.J. 1999), the District

    Court noted that under the common law “efficient proximate

    cause” doctrine, a loss is covered so long as an insured cause

    of loss is the first link in a chain of causation that leads to



          1For this reason, the efficient proximate cause doctrine
    is sometimes referred to as “Appleman’s Rule.” See, e.g., N.J.
    Transit Corp. v. Certain Underwriters at Lloyd’s London, 461
    N.J. Super. 440, 460 (App. Div. 2019) (citations omitted).

                                       27
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 37 of 44 PageID: 294



    a loss.    Id. at 353.    See also Schroeder v. State Farm Fire &

    Cas. Co., 770 F. Supp. 558, 561 (D. Nev. 1991) (stating that

    the efficient proximate cause doctrine “provides that when a

    loss is sustained by a sequence or concurrence of at least two

    causes, one covered under the policy and the other excluded

    under the policy, the cause setting the chain of events in

    motion is the cause to which the loss is attributed.              Thus, if

    the ‘first’ cause is covered, the loss is covered even if an

    uncovered loss is involved in the chain of events.”)

         In New Jersey, however, anti-concurrent causation (“ACC”)

    clauses effectively supersede the “efficient proximate cause”

    approach by excluding coverage of any loss to which an excluded

    cause contributes – even where the final cause in the sequential

    link is covered.

         The Jay-Mar court held that:

         New Jersey would follow the majority rule regarding
         loss due to sequential causes: there is no violation
         of public policy when parties to an insurance contract
         agree that there will be no coverage for loss due to
         sequential causes even where the first or the last
         cause is an included cause of loss.

    38 F. Supp. 2d at 354.

         The   Appellate   Division    cited   Jay-Mar   in   dicta    in   the

    published decision of Simonetti v. Selective Ins. Co., 372 N.J.

    Super. 421, 428 (App. Div. 2004).       More recently, the Appellate

    Division cited Simonetti in a published decision declaring that

    ACC clauses are enforceable.       See Wear v. Selective Ins. Co.,



                                       28
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 38 of 44 PageID: 295



    455 N.J. Super. 440, 454 (App. Div. 2018)(“In a situation where

    ‘two or more identifiable causes – one a covered event and one

    excluded – may contribute to a single property loss,’ there is

    coverage absent an anti-concurrent or anti-sequential clause in

    the policy.”)(emphasis added)

            In this case, the exclusions within the Norfolk policy

    begin    with    a    prominent     and    unambiguous      ACC   clause.      The

    defendant Norfolk therefore properly denied plaintiff’s claim

    not only because plaintiff was not entitled to coverage under

    either    of    the   “Business     Loss,”       “Extra    Expense”    or   “Civil

    Authority” provisions, but also because the “virus exclusion,”

    in   conjunction       with   the    ACC       preamble,   expressly    excludes

    coverage of an otherwise covered loss that is related directly

    or indirectly to a virus.

            The preamble to the exclusions in the Norfolk policy states

    that loss or damage caused “directly or indirectly” by any of

    the exclusions that follow will be excluded from coverage.                    (See

    Exhibit B)      This is so “whether or not the loss event results

    in widespread damage or affects a substantial area.”                    (Ibid.)

            The exclusion explicitly and expressly covers any virus

    “that induces or is capable of inducing physical distress,

    illness or disease.”          (See Exhibit B) The emphasized language

    obviates any requirement that the virus be physically present

    within the insured premises.              The virus need only be capable of

    inducing physical distress, illness, or disease.                   (See Exhibit


                                              29
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 39 of 44 PageID: 296



    B)     (Notably, this position expressly contradicts plaintiff’s

    very argument for coverage regarding “direct physical loss []

    or damage”: it is precisely because there was no SARS-CoV-2

    found on the insured property or any other property within one

    mile    that    there     was   no    direct   physical     loss   or   damage

    sustained.)

           Finally, the contention in the Complaint that the virus

    exclusion does not apply because it is void as against public

    policy is without merit.              Not only does it not violate any

    statute or ordinance, the plaintiff itself bargained for same

    by entering into the contract with the defendant Fitchburg.

    Thus, even if the Executive Order which prompted the closure of

    plaintiff’s business were sufficient to entitle plaintiff to

    coverage under the “Business Income,” “Extra Expense,” or “Civil

    Authority” provision, application of the virus exclusion, in

    conjunction      with     the   ACC    preamble,    would    separately    and

    independently       exclude     plaintiff’s        claims   from    coverage.

    Similarly, and most importantly, since the plaintiff has failed

    to   establish     coverage     under   the    “Business    Income,”    “Extra

    Expense,” or “Civil Authority” provisions of the policy, the

    Court need not address the public policy argument raised by

    plaintiff.

           In short, coverage under the policy is provided for actual

    loss    of     business    income     sustained     while   operations     are

    suspended, and the suspension must be caused by the direct


                                            30
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 40 of 44 PageID: 297



    physical loss of or damage to property. Further, direct physical

    loss   of   or    damage   to   the   property must    be     something   with

    material, something that alters the physical integrity of the

    property. The Complaint does not allege any physical loss of or

    damage to the beauty salon.           Rather, it claims loss of business

    due    to   the    Executive     Order      shutting   down    non-essential

    businesses due to the global COVID-19 pandemic.                The clear and

    unambiguous virus exclusion would still apply even if direct

    physical loss or damage had been established.                  This is true,

    too, if the Civil Authority provision applied in this instance.

    Finally, the within matter amounts to no more than a loss of

    access to the premises, not physical damage to property, which

    caused plaintiff’s damages.            To that end, there is simply no

    coverage.




                                           31
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 41 of 44 PageID: 298



                                  CONCLUSION

         For the foregoing reasons, defendants Fitchburg Mutual

    Insurance Company and The Norfolk & Dedham Group request an

    Order dismissing the Complaint for failure to state a claim upon

    which relief can be granted pursuant to F.R.C.P. 12(b)(6).


                                      Respectfully submitted,

                                      METHFESSEL & WERBEL, ESQS.
                                      Attorneys for Defendants



                                      By:__________________________
                                           Gina M. Stanziale
    DATED: July 28, 2020




                                       32
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 42 of 44 PageID: 299



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


    DEZINE SIX, LLC T/A COSMO           CIVIL ACTION NO.: 3:20-CV-
    BLEU                                07964

          Plaintiff,
                                            ORDER DISMISSING THE
    V.                                    COMPLAINT FOR FAILURE TO
                                                STATE A CLAIM
    FITCHBURG MUTUAL INSURANCE
    COMPANY AND THE NORFOLK &
    DEDHAM GROUP

          Defendants.




         THIS MATTER having been brought before the Court on the

    Motion of Methfessel & Werbel, P.C., attorneys for defendants

    Fitchburg Mutual Insurance Company and The Norfolk & Dedham

    Group, on notice to all counsel of record, for an Order

    dismissing the Complaint for failure to state a claim upon

    which relief can be granted pursuant to F.R.C.P. 12(b)(6),

    and the Court having considered the matter and for good cause

    shown;

         IT IS on this              day of                     ;

         ORDERED    that   defendants    Fitchburg    Mutual   Insurance

    company and The Norfolk & Dedham Group’s Motion to Dismiss

    the Complaint for failure to state a claim upon which relief

    can be granted pursuant to F.R.C.P. 12(b)(6) be and is hereby

    granted; and it is further
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 43 of 44 PageID: 300



          ORDERED that the Complaint be and is hereby dismissed

    with prejudice; and it is further

          ORDERED that a copy of this Order be served on all

    counsel within              days of the date hereof.



                                      _____________________________
                                                          U.S.D.J.

    (   ) Opposed
    (   ) Unopposed
Case 3:20-cv-07964-BRM-DEA Document 5 Filed 07/28/20 Page 44 of 44 PageID: 301



    Our File No.    89297

                            CERTIFICATE OF MAILING

    The undersigned hereby certifies as follows:

     1.   I am employed by the law firm of Methfessel & Werbel.


     2.   On July 28, 2020 the undersigned prepared and forwarded
          copies of the within correspondence to the following
          parties:

            VIA ECOURTS
            Clerk, United States District Court - Trenton
            Clarkson S. Fisher Fed. Bldg.
            402 East State Street
            Trenton, NJ 08608

            VIA ECOURTS
            Gregory S. Spizer, Esq.
            Anapolweiss
            One Logan Square
            130 North 18th Street, Suite 1600
            Philadelphia, PA 19103


     3.   I certify that the foregoing statements made by me are
          true. I am aware that if any of the foregoing statements
          made by me are willfully false, I am subject to punishment.



                                      _____________________________
                                      Jillian Pizzo
